Citation Nr: 0522029	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  00-15 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to June 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant indicated 
disagreement with that decision and, after being furnished a 
statement of the case, filed a substantive appeal.   

In January 2002, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  

FINDINGS OF FACT

1. Service connection is in effect for peripheral and deep 
vascular insufficiency secondary to chronic thrombophlebitis, 
right leg.

2. The veteran's fibromyalgia was not present in service or 
for many years later, and is not causally related to an 
incident of service or to the veteran's service-connected 
disability.


CONCLUSION OF LAW

Fibromyalgia was not incurred or aggravated in service; may 
not be so presumed; and is not proximately due to, or the 
result of, her service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of an February 2004 letter, 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that she needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, she was advised to 
identify evidence showing a relationship between a current 
disability and an injury, disease, or event during service.  
In addition, the veteran was informed of the responsibility 
to identify, or to submit evidence directly to VA.  
Furthermore, the RO specifically requested that the veteran 
provide it with or identify any other additional evidence 
that could help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letter advised the veteran of the evidence it 
had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified private and VA 
treatment for fibromyalgia.  The RO has obtained the 
veteran's VA outpatient treatment records and the appellant 
has submitted various private treatment records.  
Additionally, the RO obtained records from the Social 
Security Administration.  Moreover, the veteran was afforded 
VA examinations as noted below and was afforded a review of 
her claim by staff physicians at the VA Veterans Health 
Administration.  Finally, the veteran was afforded an 
opportunity to testify before the undersigned during the 
January 2002 videoconference hearing.  

In February 2004 and January 2005 correspondence, the veteran 
indicated that she had no further evidence to submit in 
support of her claim, and significantly, neither the veteran 
nor her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist her in 
the development of the claim.  Smith v. Gober, 14 Veteran. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Veteran. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Veteran. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Veteran. App. 384 
(1993).  

II.  Background

The veteran contends that her fibromyalgia is related to her 
active duty service.  Her claims folder is quite large, and 
the Board will attempt to set forth the pertinent factual 
background below.  

The veteran's DD-214 reflects that she had honorable service 
in the U.S. Air Force, serving as a nurse.  

The veteran's service medical records are of record.  They do 
not include complaints or treatment for fibromyalgia.  They 
do reveal that in May 1969, she was admitted to the base 
hospital for treatment for suspected thrombophlebitis.  She 
had pain and swelling in her lower right leg.  She was 
treated with non-steroidal anti-inflammatory drugs and was 
later returned to duty.  In June 1969, she was admitted for a 
second time with a diagnosis of thrombophlebitis, right leg, 
organism unknown, saphenous system.  She was discharged to 
hospital duty on June 9, 1969.  

In August 1969, she was admitted for observation for 
suspected pulmonary embolus, due to complaints of chest 
pains.  No embolus was found.  In October 1969, she was again 
admitted with complaints of chest pains radiating to her arm.  
She was released to duty that day.  

In August 1969, she had a venous study of the legs and deep 
vein thrombosis was ruled out.  

In November 1970, she was seen with complaints of right leg 
pain.  The initial impression was superficial 
thrombophlebitis.  She was treated with Butozolidin.  She 
rapidly improved and was discharged to duty four days later.  

In January 1970, the veteran was admitted with complaints of 
cellulitis in the 5th right toe and lymphadenitis in the 
right lower extremity.  There was purulent drainage around 
the toenail.  She was treated with antibiotics.  A venogram 
was normal.  The physician noted that the veteran's previous 
diagnosis of pulmonary embolus or deep vein thrombosis could 
not be substantiated.  The etiology of the Homon's sign and 
the prior reports of chest pain were unclear.  The hospital 
discharge diagnosis was cellulitis of the 5th toe with 
ascending lymphadenitis.  

In February 1970, the veteran was treated for stomach pain 
with blood in her vomit.  An upper gastrointestinal study 
revealed irritability of the duodenal bulb with a 
questionable ulcer.  

A service discharge examination in May 1970 did not reveal 
any complaints or findings or fibromyalgia.  

An August 1970 letter indicated that the veteran was 
hospitalized with deep thrombophlebitis and uterine 
pregnancy.  

In a December 1970 rating decision, the RO granted service 
connection for chronic right leg thrombophlebitis.  

During a VA examination in February 1976, the veteran 
complained of continuing lower right extremity pain and 
swelling.  Pedal pulses were normal, and no varicosities were 
found.  The diagnosis was recurring lower right deep vein 
thrombophlebitis.  

An April 1977 venogram revealed evidence of an old deep vein 
thrombosis of the anterior tibial portion of the right leg.  
There was no evidence of active thrombophlebitis.  

In a July 1978 statement, the veteran reported that she 
experienced a great deal of pain in her back and her leg due 
to phlebitis and sciatica.  

An August 1978 rating decision assigned a 40 percent 
evaluation for the veteran's service-connected 
thrombophlebitis, and recharacterized the disability as 
peripheral and deep vascular insufficiency secondary to 
chronic thrombophlebitis of the right leg.  

A VA examination in February 1979 identified slight muscle 
spasm of the mid and lower lumbar spine.  There was also 
moderate tenderness over the bursa of the greater trochanter 
of both hips.  

A January 1980 Board decision denied a claim for service 
connection for a back disability, an evaluation greater than 
40 percent for peripheral and deep vascular insufficiency 
secondary to chronic thrombophlebitis of the right leg, and 
entitlement to a total disability evaluation based upon 
individual unemployability.    

An August 1989 VA outpatient treatment records noted the 
veteran's complaints of numerous muscular aches and foot and 
leg cramps.  The examiner noted that she carried a tentative 
diagnosis of fibromyalgia.  

During a VA examination in October 1993, the veteran reported 
a history of fibromyalgia.  She was not on any medications.  
Upon physical examination, she had full range of motion in 
all of her joints.  There were no trigger points.  Blood 
pressure reading was 130/70.  Here peripheral pulses were 
normal.  There were mild superficial varicosities.  The 
diagnoses were thrombophlebitis, by history; superficial 
varicosities, mild at best; and fibromyalgia, by history, 
presently asymptomatic.  

A May 1997 letter from M.S., M.D. indicated that the veteran 
currently had fibromyalgia.  He stated that he had reviewed 
the veteran's records and opined that the fibromyalgia was 
secondary to thrombophlebitis and a 5th right toe infection 
during her military service.  

Of record is a May 1997 neuropsychological screening and 
psychological evaluation, performed in connection with a 
claim for Social Security disability benefits.  Following a 
mental status examination, the examiner noted that the 
veteran had a significant amount of psychological conflict.  
Her coping mechanisms often resulted in manifestations of 
physical symptoms as a reaction to mental stress.  The 
examiner noted that the results of the report should not be 
interpreted to diminish the legitimacy of her physical 
complaints, but it was clear that her personality style was 
contributing to the exacerbation of physical symptoms.  The 
Axis I diagnosis was depression and anxiety.  The Axis III 
diagnosis was fibromyalgia.  

A July 1997 letter from rheumatologist, A. A., M.D., 
F.A.C.R., indicated that the veteran "definitely" had 
classical fibromyalgia.  He stated that the condition 
probably dated back to two bouts of thrombophlebitis during 
her military service.  No rationale for the opinion was 
provided.   

In an August 1997 letter from M.S., M.D. the physician stated 
that the veteran's fibromyalgia had its beginnings in May 
1969.  He stated that the condition was triggered by anxiety, 
pain, and infections in her legs.  In reviewing her service 
medical records, he noted that chest pains and irritable 
bowel during service were both symptoms of fibromyalgia.  He 
opined that the veteran developed trigger points around the 
effected tissue in the right leg due to infections and 
inflammation in service.  

The veteran was afforded a VA examination in April 1998.  At 
such time, the examiner noted after reviewing her claims file 
that the veteran first was diagnosed with fibromyalgia in 
1987.  She currently complained of sleep difficulty, diffuse 
muscular aches involving the elbows, hands, neck, shoulders, 
and knees.  She also complained of frequent headaches.  Upon 
a physical examination, she had no evidence of swollen or 
inflamed joints.  She had positive trigger points at 12 of 
the 18 defined points.  There was no evidence of muscle 
weakness or wasting.  There was no edema in either leg.  
There was no venous insufficiency.  

The examiner opined that the veteran had fibromyalgia-type 
symptoms and/or depression.  He opined that it was "highly 
unlikely" that thrombophlebitis caused fibromyalgia.  In 
this respect, he reasoned that fibromyalgia was a non-
inflammatory diffuse pain syndrome of unknown origin.  The 
examiner opined that he "knew of nothing" that would 
substantiate fibromyalgia being caused by chronic 
thrombophlebitis.  

In a September 1998 letter, Dr. A. A. disagreed with the VA 
examiner's conclusions.  He stated that it was a well-known 
fact that emotional trauma, physical trauma and illness could 
precipitate fibromyalgia.  It was also well accepted that 
thrombophlebitis could precipitate fibromyalgia.  He restated 
his belief that there was a relationship between the 
veteran's service and her current diagnosed fibromyalgia.  

The veteran underwent a VA examination in July 1999.  
Following a physical examination, she was diagnosed with 
fibromyalgia.  The examiner noted that there were medical 
data documenting that fibromyalgia could be triggered by any 
physical or emotional trauma.  However, these diagnoses were 
based upon subjective history and examination.  There were no 
conclusive laboratory tests that could document fibromyalgia.  
Therefore, he opined, it was difficult to associate 
fibromyalgia with one physical trauma or stress.  As a 
result, the examiner was unable to correlate fibromyalgia to 
service.  

The veteran underwent another VA examination in January 2000.  
A VA gastroenterologist and internist conducted the 
examination.  Following a physical examination, the examiner 
noted that while the veteran had a current diagnosis of 
fibromyalgia, such initially appeared in the mid-1980's and 
likely in 1987.  The veteran also had irritable bowel 
syndrome and anxiety and depression.  He opined that to 
connect fibromyalgia with thrombophlebitis in service would 
be very tenuous and could not be proved or disproved.  

In a June 2000 letter, Dr. M.S. reiterated his belief that 
the veteran's fibromyalgia was due to symptoms that initially 
presented, and were left untreated, during the veteran's 
military service.  

VA outpatient treatment records in 2000 and 2001 show 
treatment for chronic swelling of the lower extremities, 
migraines, gastroesophageal reflux disease, fibromyalgia, and 
depression.  

During the videoconference hearing in January 2002, the 
veteran testified that she was first diagnosed with 
fibromyalgia in 1987.  She stated that during service she had 
bilateral leg pain, lower back pain, chest pains, headaches, 
and gastrointestinal symptoms.  She repeated her belief that 
the initial symptoms during service were related to her 
current fibromyalgia.  

In January 2003, the veteran's claims folder was forwarded to 
the Veterans Health Administration (VHA) and reviewed by the 
Deputy Director and a Staff Physician at the VA Managed Care 
Clinical Center.  Following a review of the veteran's medical 
records, the examiners opined that it was "highly unlikely" 
that the veteran's fibromyalgia was incurred in service.  
They noted that she did not have symptoms of fibromyalgia in 
service, and that unilateral leg pain during service would 
not constitute fibromyalgia.  

The examiners noted that a review of the medical literature 
was insufficient to indicate whether causal relationships 
existed between trauma and fibromyalgia.  They indicated that 
appropriate studies had not been performed.  Additionally, 
the literature did not address the relationship between 
vascular damage and soft tissue damage to the legs as would 
occur with thrombophlebitis.  There were studies that showed 
a relationship between fibromyalgia and major axial trauma 
that indicated that fibromyalgia typically developed within 
18 months after trauma and other studies that linked some 
neck injuries with a greater likelihood to develop 
fibromyalgia.  The examiner's noted that fibromyalgia was not 
evident within 18 months following service and was not 
clinically demonstrated until many years following service.  
III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet.  App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Board has carefully considered the merits of the 
veteran's claim and has reviewed all of the evidence of 
record, in addition to that cited above.  In this matter, 
there is probative evidence both for and against the 
appellant's claim.  In sum, however, the Board finds that the 
evidence is not so evenly balanced in favor of the 
appellant's claim.  Rather, the Board finds that 
preponderance of the evidence is against the claim, and a 
result, entitlement to service connection for fibromyalgia is 
not warranted.  

In this respect, the veteran's service medical records do not 
document treatment for fibromyalgia during service or within 
a year following service.  They do show treatment in the year 
following service for thrombophlebitis; however, the veteran 
is in receipt of service connection for such disability.  The 
first clinical evidence of fibromyalgia is not until the mid 
to late 1980's, several years following discharge from 
service.  At such time, the veteran complained of multiple 
diffuse aches.  

Additionally, several examiners have opined that the current 
condition is not related to service or the veteran's service-
connected peripheral and vascular insufficiency.  The 
neuropsychological screener in May 1997 noted that the 
veteran's depression and poor coping mechanisms contributed 
to manifestations of physical symptoms of fibromyalgia.  In 
addition, the VA examiner in April 1998 opined that 
fibromyalgia was highly unlikely related to the service-
connected thrombophlebitis.  He reasoned that fibromyalgia 
was a noninflammatory diffuse pain syndrome that had not been 
etiologically linked to thrombophlebitis.  The VA examiners 
in July 1999 and January 2000 further opined as to the 
tenuous link between symptoms in service and current 
fibromyalgia.  They noted that it would be speculative to 
link the condition to service.  Finally, the VHA examiners 
opined that it was highly unlikely that fibromyalgia was 
incurred during service.  

The Board has considered the opinions from Dr. A. A. and Dr. 
M. S. that indicated that the veteran first developed 
symptoms of fibromyalgia during service.  They note that 
symptoms such as chest pain, gastrointestinal symptoms, and 
physical and emotional trauma are all related to the 
development of fibromyalgia.  

The Board finds, however, that the opinions expressed by the 
VHA examiners in January 2003, are more probative as to the 
question of the etiology of the veteran's fibromyalgia.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  The examiners reviewed the 
veteran's claims folder, considered her history, and took 
into account prior medical opinions of record.  These 
persuasive opinions indicate that fibromyalgia was not 
incurred during service or due to or aggravated by the 
veteran's service-connected right lower extremity disability.  

The Board has also considered the various medical treatise 
evidence submitted by the veteran.  However, these documents, 
while informative, do not specifically pertain to the 
veteran's claim and do not provide a probative opinion as to 
the relationship between fibromyalgia and an event, injury or 
disease sustained during service.  In this respect, the Court 
has held that generic medical literature which does not apply 
medical principles regarding causation or etiology to the 
facts of an individual case does not provide competent 
evidence to establish the nexus element. See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  Additionally, the 
treatise evidence as discussed in the January 2003 VHA 
examination report does not support the veteran's contention 
that fibromyalgia was incurred during service.  Hence, the 
various treatise evidence, in and of itself, is not probative 
evidence.  

The Board has also considered the veteran's own assertions of 
a causal connection between fibromyalgia and service.  While 
there is evidence that the appellant used to work as a nurse, 
there is no evidence to suggest that she has particular 
training in the diagnosis and treatment of fibromyalgia.  As 
such, the Board finds that such assertions can be afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
Although the veteran is competent to testify as to her 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Finally, for the benefit of the doubt provision to apply, 
there must be an approximate balance of positive and negative 
evidence.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  In this 
case, the preponderance of the evidence is against the 
veteran's claim; therefore, service connection is not 
warranted.  




ORDER

Entitlement to service connection for fibromyalgia is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


